  7:19-cv-05000-JMG-CRZ Doc # 62 Filed: 06/10/20 Page 1 of 3 - Page ID # 290



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOSH T. BOWMAR and SARAH E.
BOWMAR,
                                                         7:19-CV-5000
                   Plaintiffs,

vs.
                                                MEMORANDUM AND ORDER
UNITED STATES FISH AND
WILDLIFE SERVICE OF THE
DEPARTMENT OF THE INTERIOR,
et al.,

                   Defendants.


      This matter is before the Court on the plaintiffs' objection (filing 58) to
the Magistrate Judge's findings and recommendation (filing 56) that the
defendants' motion to dismiss (filing 42) be granted. The Court will overrule
the objection, adopt the findings and recommendation, grant the motion to
dismiss, and dismiss this case pursuant to Fed. R. Civ. P. 12(b)(1).
      The   Court's   review     of   the   Magistrate   Judge's   findings   and
recommendation is de novo. 28 U.S.C. § 636(b)(1). A de novo review requires
the Court to consider the record which was developed before the magistrate
and make its own determination on the basis of that record, without being
bound to accept the findings and conclusions of the magistrate—but the Court
is entitled to accept those findings or recommendations, in whole or in part,
including the magistrate's findings as to credibility. United States v. Portmann,
207 F.3d 1032, 1033 (8th Cir. 2000); see United States v. Raddatz, 447 U.S.
667, 676 (1980); United States v. Juvenile Male, 889 F.3d 450, 454 (8th Cir.
2018).
  7:19-cv-05000-JMG-CRZ Doc # 62 Filed: 06/10/20 Page 2 of 3 - Page ID # 291



      In this case, on its de novo review, the Court agrees with the Magistrate
Judge's findings and recommendation, and will adopt them. Only two points
require further discussion:


      The Plaintiffs object to the same Magistrate who approved the
      dilatory, post-search warrants ruling on the constitutionality and
      legality of the searches that the Plaintiffs have challenged. The
      Plaintiffs would state and show that they should be afforded a
      hearing on this issue and their underlying complaint before it
      being subjected to dismissal on substantive grounds.


Filing 58 at 1-2. But the plaintiffs did not object to this case being assigned to
Judge Zwart when it happened. Filing 31. Nor did they ask her to recuse
herself. See 28 U.S.C. § 455. Rather, they waited until she ruled against them,
waiving the opportunity to complain about it. Nor, even now, do they advance
an argument satisfying the criteria for recusal of a federal judge. See id. And
in any event, the Court's de novo review makes this the undersigned's decision.
      Nor have the plaintiffs made any showing of the need for a hearing. This
Court's local rules provide that


      [a]ny request for oral argument or for an evidentiary hearing by a
      moving party must be included in the motion or else presented by
      a separate motion filed no later than the deadline for filing a reply
      brief. Any request for oral argument or for an evidentiary hearing
      by an opposing party must be presented by a motion filed no later
      than the deadline for filing an opposing brief. In general the court
      does not allow oral argument or evidentiary hearings on motions.
      The party requesting oral argument or an evidentiary hearing


                                      -2-
  7:19-cv-05000-JMG-CRZ Doc # 62 Filed: 06/10/20 Page 3 of 3 - Page ID # 292



      must state (1) why argument or a hearing is necessary and (2) an
      estimate of the time required for the argument or hearing.


NECivR 7.1(e). The plaintiffs requested no hearing in opposing the
government's motion to dismiss, see filing 52, and even now have not explained
why a hearing is necessary. This case is fully resolvable on the record already
before the Court. Accordingly,


      IT IS ORDERED:


      1.    The plaintiffs' objection (filing 58) is overruled.


      2.    The Magistrate Judge's findings and recommendation (filing
            56) are adopted.


      3.    The defendants' motion to dismiss (filing 42) is granted.


      4.    The plaintiffs' complaint is dismissed pursuant to Fed. R.
            Civ. P. 12(b)(1).


      5.    A separate judgment will be entered.


      Dated this 10th day of June, 2020.


                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge



                                       -3-
